IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 57 MM 2022
                                                :
                    Respondent                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
ANDREW GINES,                                   :
                                                :
                    Petitioner                  :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.